J-S31017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: L.H.M.T.,                    IN THE SUPERIOR COURT OF
A MINOR                                                PENNSYLVANIA

                     v.

APPEAL OF: A.M.H., MOTHER

                                                      No. 1971 MDA 2014


               Appeal from the Order entered October 20, 2014,
                in the Court of Common Pleas of Centre County,
               Civil Division at No(s): CP-14-DP-0000029-2014


BEFORE: BENDER, P.J.E., ALLEN, and WECHT, JJ.

MEMORANDUM BY ALLEN, J.:                                 FILED MAY 29, 2015

      A.M.H. (“Mother”) appeals from the trial court’s order denying her

motion to transfer dependency proceeding to Ohio. We affirm.

      The trial court recounted the pertinent facts and procedural history as

follows:

              [Mother] is the biological mother of a minor child,
           L.H.M.T., [(“the child”),] who was born on September 18,
           2014. W.T. (“Father”) is the biological father of the child.
           CYS has a long history with both parties, most recently
           involving their daughter T.H.R.M.T. (D.O.B. May 25, 2010)
           who was declared dependent in 2012.                [Mother]
           additionally has two older children, G.E.B. and C.A.B., who
           are not in her custody.

              CYS most recently became involved with the family on
           July 5, 2012 after [Mother] was involved in a car accident
           while she was driving with T.H.R.M.T. in her car. [Mother]
           was suspected of being under the influence at that time,
           which she claimed was related to her use of prescribed
           Methadone as a result of her on-going recovery from her
           heroin addiction. On July 19, 2012, CYS conducted an
           unannounced home visit with [Mother], Father and
J-S31017-15


       T.H.R.M.T. At the time of the visit, [Mother] was visibly
       intoxicated and unable to care for her daughter. [Mother]
       indicated that Father had recently used heroin and had
       held a gun to her head on the evening of July 18, 2012.
       Due to these events, on July 20, 2012, the Court granted
       CYS’s dependency petition and ordered that T.H.R.M.T.
       remain in foster care until a dependency hearing.       A
       dependency hearing was held on August 1, 2012 and
       T.H.R.M.T.    was    declared    dependent    under   the
       Pennsylvania Juvenile Act at 42 Pa.C.S.A. § 6302. On
       October 14, 2013, after a review hearing, the Court
       ordered that T.H.R.M.T.’s placement goal be changed from
       “Return Home” to “Long-Term Foster Care” due to the
       parents’ failure to progress toward alleviating the
       circumstances that necessitated the original placement.
       Reunification services were terminated by the Court on
       November 5, 2013, and the Superior Court ultimately
       affirmed the decision after Mother appealed.

          On June 9, 2014, CYS was informed that [Mother] was
       pregnant with her fourth child.        The referral source
       indicated concerns regarding lack of prenatal care, poor
       hygiene, and [Mother’s] long history with CYS.        CYS
       attempted to contact [Mother] numerous times but was
       unable to do so. On July 17, 2014, prior to a visit with
       T.H.R.M.T., a CYS caseworker attempted to interview
       [Mother] about her pregnancy but she was uncooperative.
       On August 20, 2014, CYS obtained information that
       [Mother] continued to reside in Centre County and Father
       was the biological father of the unborn baby.

          On September 17, 2014, CYS received information that
       [Mother] was scheduled to be induced at Doctors Hospital
       in Columbus, Ohio. At the time of her admission to the
       hospital, she confirmed that her address was 316 Park
       Avenue, Bellefonte, Pennsylvania, 16823. [The child] was
       born on September 18, 2014. Due to [Mother] confirming
       her residence at that time as Centre County, the Franklin
       County, Ohio, Children and Youth Services Office refused
       to accept jurisdiction. CYS then obtained an emergency
       custody order for the placement of [the child].          On
       September 19, 2014, [Mother] refused to identify [the
       child’s] father despite the fact that Father was present for
       the birth. On September 20, 2014, [the child] began to
       experience symptoms of opiate withdrawal.

                                  -2-
J-S31017-15


              The Court held a hearing on October 2, 2014, at which
           time counsel for both parents orally objected to
           jurisdiction.

Trial Court Opinion, 12/10/14, at 1-3.

        By order entered October 20, 2014, the trial court denied the parties’

oral motion to transfer jurisdiction. After an October 30, 2014 hearing, the

trial court issued an order adjudicating the child to be dependent pursuant to

the Pennsylvania Juvenile Act, 42 Pa.C.S.A. § 6302.          This timely appeal

followed.1    Both Mother and the trial court have complied with Pa.R.A.P.

1925.

        Mother raises a single issue for our review:

           I.  Did the [trial] court err by refusing to transfer
           dependency proceedings to Ohio, where jurisdiction
           properly lies?

Mother’s Brief at 4.

        Pennsylvania’s version of the Uniform Child Custody Jurisdiction and

Enforcement Act (“UCCJEA”) includes dependency proceedings within the

definition of a “child custody proceeding.”      See 23 Pa.C.S. § 5402.    Our

standard of review is well settled:

               A court’s decision to exercise or decline jurisdiction is
           subject to an abuse of discretion standard of review and
           will not be disturbed absent an abuse of that discretion.
____________________________________________


1
  Although Father also filed a timely appeal, on April 20, 2015, we granted
his request to withdraw and discontinue it. See In the Interest of
L.H.M.T., a Minor, No. 1972 MDA 2014.




                                           -3-
J-S31017-15


         Under Pennsylvania law, an abuse of discretion occurs
         when the court has overridden or misapplied the law, when
         its judgment is manifestly unreasonable, or when there is
         insufficient evidence of record to support the court’s
         findings.     An abuse of discretion requires clear and
         convincing evidence that the trial court misapplied the law
         or failed to follow proper procedures.

Wagner v. Wagner, 887 A.2d 282, 285 (Pa. Super. 2005).

      In support of her appeal, Mother provides the following single-

paragraph argument:

            Pursuant to Section 3130.41(2)(i) of Title 55, 55 Pa.
         Code § 3130.41(2)(1), the Interstate Compact on the
         Placement of Children controls in situations of interstate
         transfer. Specifically, it is mandated that a county agency
         apply for and receive approval from the receiving state
         prior to sending a child to placement in another state.
         Said approval process is to be initiated through the
         Interstate Office of the Department. No such approval
         process was completed, or even initiated, in the instant
         matter. [CYS] removed [the child] from her home state of
         Ohio without any authority to do so. The trial court notes
         in its [PA.R.A.P. 1925(a) opinion] that “CYS presented
         evidence showing that [the child] resides in Pennsylvania.”
         [Mother] maintains that [the child] resides in Pennsylvania
         due only to an unlawful transfer.

Mother’s Brief at 7.

      The trial court rejected Mother’s claim and explained that it properly

exercised jurisdiction:

            The Court determined after a hearing that it had
         jurisdiction pursuant to Section 6321 of the Juvenile Act.
         42 Pa.C.S.A. § 6321. CYS presented evidence showing
         that [the child] resides in Pennsylvania. [The child’s]
         address was identified as the Bellefonte, Pennsylvania
         address.      [Mother] paid for the medical expenses
         associated with the birth of her child through [the]


                                    -4-
J-S31017-15


         Pennsylvania Department of Public Welfare Benefits. CYS
         workers contacted Franklin County, Ohio [CYS], who
         confirmed that Centre County [CYS] had jurisdiction over
         the child. As of the hearing held October 30, 2014,
         [Mother] continued to receive drug addiction treatment in
         State College and worked at Denny’s in State College.
         Additionally, [Mother] eventually informed CYS that Father
         is [the child’s] biological father. He told CYS that they
         could use his mother’s address in Ohio for all mail, but
         mail that CYS sent to that address was returned.

Trial Court Opinion, 12/10/14, at 3.        Our review of the certified record

supports the trial court’s jurisdictional determination.

      Mother’s reliance on Section 3130.41(2)(i) of Title          55    of the

Pennsylvania Code section is inapt.     Section 761 of the Pennsylvania Public

Code, the Interstate Compact on the Placement of Children (“ICPC”), is

implemented under the pertinent Pennsylvania Code provisions, including

Section 3130.41. The history leading to the enactment of the ICPC has been

summarized:

             In the 1950’s [sic] social service administrators from
         several states explored common problems arising from the
         interstate care and placement of children in foster care or
         adoptive homes. Three difficulties were noted: (1) the
         failure of importation and exportation statutes to provide
         protection for children moved interstate; (2) the territorial
         limitations of a state’s jurisdiction and the powerlessness
         of a sending state to ensure proper care and supervision in
         the receiving state; [and] (3) the absence of a means to
         compel the receiving state to provide services in support of
         placement for foster care and adoption.

            In 1960 the Council of State Governments proposed
         adoption of an Interstate Compact.       This vehicle was
         recommended because when a child was sent out of state,
         that state of origin lost jurisdiction over the child and
         supervision became difficult or impossible. Through a


                                      -5-
J-S31017-15


          compact the authority of participating states would be
          extended beyond their borders. In outlining the suggested
          program, the Council explained, “The compact provides
          procedures for the interstate placement of children (either
          by public agencies or by a private person or agencies)
          when such placement is for foster care or as a preliminary
          to possible adoption.”

             As drafted, the [ICPC] provides for notification of
          appropriate state or local authorities in the receiving state
          before placement by out-of-state persons and agencies.
          The authorities in the receiving state are given the
          opportunity to investigate and, if satisfied, must notify the
          sending state that the proposed placement does not
          appear to be contrary to the child’s best interest. After a
          placement has been made, the sending state continues to
          have financial responsibility for support and retains
          jurisdiction over the child.

McComb v. Wambaugh, 934 F.2d 474, 479-480 (3d Cir. 1991).

      Here, there was no “interstate transfer,” because Ohio – the alleged

“sending state” – refused to exercise jurisdiction over the child based on

evidence of Mother’s Pennsylvania residency. Mother claims that Ohio is the

child’s “home state” because “[the child] was born in Ohio.       [Father] had

been living in Ohio for quite some time, and [Mother] recently had moved

there.”   Mother’s Brief at 5.    The trial court rejected this assertion and

instead credited the ample evidence that refuted Mother’s jurisdictional

claim. See Trial Court Opinion, 12/10/14, at 5. Because our review of the

certified record supports the trial court’s factual conclusions, we cannot

disturb this determination.    See In the Interest of C.R., 111 A.3d 179,

182 (Pa. Super. 2015) (explaining that the applicable “standard of review in

dependency cases requires an appellate court to accept the findings of fact


                                      -6-
J-S31017-15



and credibility of the trial court if they are supported by the record”)

(citation omitted).

      For the foregoing reasons, we affirm the trial court’s order regarding

jurisdiction in this dependency proceeding.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2015




                                    -7-